Citation Nr: 1001691	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  00-08 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the 
service-connected diabetes mellitus (DM).  



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law



ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The Veteran served on active duty from October 1986 to 
October 1990.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1998 rating decision 
from the agency of original jurisdiction (AOJ), which denied 
an evaluation in excess of 20 percent for service-connected 
DM.  

In a February 2006 decision, the Board denied the claim for 
an evaluation in excess of 20 percent for the service-
connected DM.  

The Veteran appealed the decision to the Court of Appeals for 
Veterans Claims (Court).  The Court issued an Order in June 
2007 granting a Joint Motion for Remand (Joint Motion).  

In May 2008, the Board remanded this matter for additional 
development and adjudication.  


FINDINGS OF FACT

The service-connected diabetes mellitus, while requiring 
insulin and a restricted diet, is not show to require 
regulation of activities.  


CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
20 percent for service-connected diabetes mellitus type II, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.119 including Diagnostic Code 7913 
(2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  

In letters dated in December 2003, and May and June 2008, the 
RO provided the Veteran with the required notice under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), including notice 
specific to his increase rating claim.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

The Veteran was also generally invited to send information or 
evidence to VA that may support the claim, was advised of the 
basic law and regulations governing the claim, the basis for 
the decisions regarding the claim, and the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the Veteran's behalf.  

The Veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claim, and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

In the present case, VA provided adequate VCAA notice with 
respect to the appellant's claim after the initial decision 
in this case.  While the notice provided was not given prior 
to the first RO adjudication of the claim, the notice was 
provided by the RO prior to the June 2009 supplemental 
statements of the case, and prior to the transfer and 
certification of the Veteran's case to the Board.  

The Board also finds that the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and observes that the Veteran and his 
representative have had time to consider the content of the 
notice and respond with any additional evidence or 
information relevant to the claim.  

Based on the above, the Board concludes that any defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  To decide the appeal on these 
facts would not be prejudicial error to the Veteran.  

For these reasons, the Board finds that the RO substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

In addition, where a claim involves basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The reasoning of this 
case applies in this instance.  

Despite the defective notice provided to the Veteran on these 
latter two elements, the Board finds no prejudice to the 
Veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, supra.   In this regard, as the Board 
concludes that the preponderance of the evidence is against 
the Veteran's claim, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  

In particular, the information and evidence associated with 
the claims file consists of the Veteran's service records, 
post-service medical and treatment records, VA examinations 
and reports, and statements submitted by the Veteran and his 
representative in support of the claim.  The Board notes that 
this matter has also been remanded by the Board for 
additional development, to include an additional VA 
examination in connection with the claim.  

Under the circumstances of this case, the Board finds that VA 
undertook reasonable development with respect to the 
Veteran's claim and concludes that there is no identified 
evidence that has not been accounted for.  Under the 
circumstances of this case, VA has satisfied its duty to 
assist the Veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.  


II.  Increased rating for Diabetes Mellitus Type II.

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  See 
38 C.F.R. § 4.3.  The Veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1 
(2003); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

Where an increase in the level of a service-connected 
disability is at issue, as it is in the Veteran's case, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In this regard, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

In this case, the service-connected diabetes mellitus is 
evaluated as 20 percent disabling under Diagnostic Code 7913.  

Under Diagnostic Code 7913, a 10 percent evaluation is 
warranted where the diabetes mellitus is manageable by 
restricted diet only.  A 20 percent evaluation is warranted 
where diabetes mellitus requires insulin and restricted diet, 
or oral hypoglycemic agent and restricted diet.  

A 40 percent evaluation requires insulin, a restricted diet, 
and regulation of activities.  A 60 percent under this code 
requires insulin, a restricted diet, and regulation of 
activities, with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  

A maximum rating of 100 percent is warranted when the 
disability requires more than one daily injection of insulin, 
a restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  

A note following the rating criteria indicates that 
compensable complications from diabetes mellitus are 
evaluated separately unless they are part of the criteria 
used to support a 100 percent evaluation.  However, 
noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.  

The medical evidence in this case consists of VA examinations 
and the Veteran's medical treatment records.  

A July 1998 VA examination indicated that the Veteran was 
treated with oral hypoglycemics.  The diagnosis was that of 
non-insulin dependent diabetes mellitus.  

In statements submitted in May 1999, the Veteran stated that, 
at times, his diabetes was treated with insulin.  

The VA treatment records from March 2000 to August 2003 
indicated that the Veteran's diabetes was being treated with 
insulin.  

In order to determine the current nature of the Veteran's 
disability, the Veteran was afforded a VA examination in June 
2008.  The examiner indicated that the veteran's claims file 
had been reviewed in connection with the examination.  

The Veteran reported having symptoms of occasional nighttime 
hypoglycemic episodes, especially when he had an early 
dinner.  He had not been admitted for hypoglycemic reactions.  

The Veteran was noted to be on a restricted diet and to have 
stable weight in the past year.  He reported avoiding 
strenuous physical activity on account of his diabetes 
mellitus to avoid hypoglycemic reactions.  

The Veteran was noted to be initially managed on insulin at 
the time of his diagnosis, but was switched back to oral 
hypoglycemics.  Due to poor control, however, the Veteran had 
recently been placed back on insulin.  

The Veteran indicated that he follows up with his diabetic 
care provider every 4 to 6 months.  After examination, the 
Veteran was not found to have renal or neurologic 
complications.  

A June 2009 report noted that the Veteran currently requires 
insulin for control of his diabetes mellitus and also follows 
a restricted, diabetic diet.  The Veteran was also noted to 
avoid strenuous physical activity to prevent hypoglycemic 
reactions.  

Finally, an additional June 2009 report noted the Veteran's 
medical history and also indicated that the Veteran's claims 
file had been reviewed in connection with the report.  

The Veteran was noted to use insulin to control his 
condition.  He also was noted to have had episodes of 
hypoglycemia most likely secondary to poor compliance with 
meals after taking medication.  He attempted to follow a 
diabetic diet but did not always adhere to the restricted 
diet.  

Although the Veteran expressed a fear of strenuous physical 
activity as a cause of episodes of hypoglycemia, his 
endocrinologist had advised on numerous occasions that he was 
to increase his exercise and must eat and take his insulin on 
a regular schedule to avoid these hypoglycemic episodes.  

The Veteran was noted to have never required hospitalization 
for hypoglycemia.  The physician the opined that "[i]t [was 
his] medical opinion that strenuous physical activity [did] 
not pose a danger for hypoglycemia reactions for this Veteran 
if he has followed his meal and medication regimen as 
prescribed."  

In light of the foregoing, the Board concludes that an 
evaluation in excess of 20 percent for the service-connected 
diabetes mellitus is not warranted.  The medical evidence 
shows that the diabetes mellitus requires restricted diet and 
insulin, but that his condition does not require regulation 
of activity.  

Nor is there evidence of episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
or complications that would not be compensable if separately 
evaluated.  

An increased rating higher than 20 percent for the service-
connected diabetes mellitus is not warranted in this case.  


ORDER

An increased evaluation in excess of 20 percent for the 
service-connected diabetes mellitus type II is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


